Citation Nr: 0945762	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for right ear hearing loss.

2.  Entitlement to an evaluation in excess of 0 percent for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from April 1943 to 
May 1947 and October 1958 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied entitlement to an evaluation in excess of 0 
percent for bilateral hearing loss, effective October 1, 
1975.  Previously, the Veteran only had been rated for left 
ear hearing loss, effective October 1, 1975.  The May 2004 
rating decision recharacterized the service-connected 
disability as bilateral hearing loss and thus, in effect, 
granted service connection for right ear hearing loss.  The 
issues have been modified on the cover to comport with the 
procedural history.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has no worse than Level III hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 0 percent for the service-connected right ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2009).

2.  The criteria for the assignment of an evaluation in 
excess of 0 percent for the service-connected left ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003, regarding the increased rating 
claim for left ear hearing loss.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

In a May 2004 rating decision, the RO recharacterized the 
issue as bilateral hearing loss and continued the 0 percent 
rating, effective October 1, 1975.  Thus, the RO, in effect, 
granted service connection for right ear hearing loss 
assigning a 0 percent rating, effective October 1, 1975.  
While the Veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim for the right ear hearing loss, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

Regarding the left ear hearing loss, even though the criteria 
for assigning effective dates and disability ratings was not 
provided, the Veteran has shown that he understands what is 
necessary to substantiate the claim, as he has submitted 
argument that his hearing loss disability is bad and affects 
his ability to hear conversations and the television.  The 
Veteran also has a representative, who is presumed to have 
basic knowledge of the applicable criteria for the Veteran's 
claim and to have communicated this information to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427, 438- 
439.

The notice provided included the general criteria for 
substantiating an increased rating claim.  This is deemed 
sufficient, as notice described in 38 U.S.C. § 5103(a) need 
not be veteran-specific and generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the bilateral hearing loss disability.  The QTC 
examiners in March 2004, June 2004, and April 2008 noted the 
functional effects caused by the bilateral hearing loss 
including difficulty understanding conversations especially 
in groups in the presence of background noise, female voices, 
and conversations on the telephone.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for left ear 
hearing loss in May 1976 assigning a 0 percent evaluation, 
effective October 1, 1975.  The Veteran requested a re-
evaluation of his left ear hearing loss in July 2003.  In May 
2004, the RO recharacterized the issue as bilateral hearing 
loss and confirmed the 0 percent evaluation, effective 
October 1, 1975.  The Veteran contends that he is entitled to 
a higher rating, as he has difficulty hearing conversations 
and the television.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation already has been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).   Different percentage ratings 
for different periods of time can be applied based on the 
medical evidence of record.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.

Disability ratings for hearing impairment are derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average pure tone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral. Each ear will 
be evaluated separately. 38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

On the authorized QTC audiological evaluation in March 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
50
75
45
LEFT
25
60
60
80
56

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 88 percent in the left ear.  

These audiological findings when applied to the above cited 
rating criteria translate to literal designations of Level II 
hearing loss in both ears.  Level II hearing loss in both 
ears intersects at a 0 percent rating on 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6200.  

On the authorized QTC audiological evaluation in June 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
55
80
48
LEFT
25
65
65
85
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  

These audiological findings when applied to the above cited 
rating criteria translate to literal designations of Level 
III hearing loss in both ears.  Level III hearing loss in 
both ears intersects at a 0 percent rating on 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6200.  

On the authorized QTC audiological evaluation in April 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
65
80
56
LEFT
30
65
70
90
64

Speech audiometry revealed speech recognition ability of 84 
percent in both ears.  

These audiological findings when applied to the above cited 
rating criteria translate to literal designations of Level II 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  Levels II and III hearing loss in both ears 
intersects at a 0 percent rating on 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6200.

When taking the most severe test results (from the June 2004 
report) and applying the findings of puretone threshold 
averages the discrimination scores to Table VI, the numeric 
designation of the Veteran's hearing impairment for both ears 
is III.  Applying these numeric designations to Table VII, 
the result shows the Veteran's service-connected hearing loss 
remains noncompensable.  The audiometric findings do not 
demonstrate exceptional patterns of hearing, under 38 C.F.R. 
§ 4.86(a).  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The QTC examination 
reports note the Veteran's difficulty hearing and 
understanding conversations, especially in groups and in the 
presence of background noise, difficulty hearing female 
voices, and difficulty hearing on the telephone.  The Veteran 
was wearing hearing aids in 2008, which were noted to be one 
year old.  The examiner noted that the degree of loss was 
consistent with the Veteran's complaints and did not warrant 
the continued use of amplification.  

An extra-schedular evaluation is not appropriate under 38 
C.F.R. § 3.321(b)(1).  The diagnostic criteria the Veteran's 
hearing loss is rated under contemplate the Veteran's 
functional impairment.  Moreover, the April 2008 QTC 
examination notes that the Veteran's degree of hearing loss 
is consistent with his complaints.  Therefore, the criteria 
for submission for an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

Last, any inferred claim of entitlement to a total disability 
rating based on individual unemployability under Rice v. 
Shinseki, 22 Vet. App. 447 (2009) does not apply, as the 
record does not show any indication that the Veteran is 
unemployable due to his service-connected hearing loss 
disability.  His employment history includes working as a 
telephone operator, an inspector for the railroad, a school 
bus driver, and a manager of a mobile home park.  The Veteran 
is approximately 85 years old; there is no information with 
respect to his present employment in the claims file or any 
evidence the Veteran is unemployable due to his service-
connected hearing loss.  

The preponderance of the evidence is against the increased 
rating claim for bilateral hearing loss; there is no doubt to 
be resolved; and an increased rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for right ear hearing loss is denied.

Entitlement to an evaluation in excess of 0 percent for left 
ear hearing loss is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


